                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

CHARLES WILLIAM BRACY, JR.,                    )
                                               )
             Plaintiff,                        )
                                               )
   v.                                          ) CIVIL ACTION NO. 2:19-CV-321-WHA
                                               )
MATTHEW WADE,                                  )
                                               )
             Defendant.                        )

                                 OPINION AND ORDER

        This case is now before the court on the Recommendation of the Magistrate Judge

entered on May 8, 2019 that this case be transferred to the United States District Court for

the Northern District of Alabama pursuant to the provisions of 28 U.S.C. § 1406(a). Doc.

#2. There are no objections to the Recommendation.               Upon consideration of the

Recommendation and after an independent review of the record, it is

        ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. This case is transferred to the United States District Court for the Northern

District of Alabama; and

        3. Determination of the plaintiff’s status to proceed in forma pauperis and the

assessment/collection of any filing fee is left for resolution after transfer.

        The Clerk is DIRECTED to take the appropriate steps to effectuate the transfer of

this case.
This case is closed in this court.

DONE this 5th day of June, 2019.



                            /s/ W. Harold Albritton
                            SENIOR UNITED STATES DISTRICT JUDGE




                                     2
